Wells Fargo Funds Management, LLC 525 Market Street, 12th Floor San Francisco, CA 94105 June 3, 2011 Via EDGAR EDGAR Operations Branch Division of Investment Management Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 Re: Wells Fargo Funds Trust (the “Trust”) Post-Effective Amendment No. 197 to Registration Statement No. 333-74295/811-09253 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Act"), the Trust hereby certifies that (i) the form of the Funds’ (listed in Exhibit A) prospectuses and Statement of Additional Information that the Trust would have filed under Rule 497(c) under the Act would not have differed from the prospectuses and Statement of Additional Information contained in the Trust's recent post-effective amendment (Post-Effective Amendment No. 197 to Registration Statement No. 333-74295/811-09253) (the "Amendment"); and (ii) the text of the Amendment was filed electronically via EDGAR on May 27, 2011 (accession no.: 0000907244-11-423). If you have any questions or would like further information, please call Regina Brown at (617) 210-3687. Very truly yours, /s/ Brian Montana Brian Montana Senior Counsel APPENDIX A Funds Trust Wells Fargo Advantage California Municipal Money Market Fund Wells Fargo Advantage Cash Investment Money Market Fund Wells Fargo Advantage Government Money Market Fund Wells Fargo Advantage Heritage Money Market Fund  Wells Fargo Advantage Minnesota Money Market Fund Wells Fargo Advantage Money Market Fund Wells Fargo Advantage Municipal Cash Management Money Market Fund Wells Fargo Advantage Municipal Money Market Fund Wells Fargo Advantage National Tax Free Money Market Fund Wells Fargo Advantage New Jersey Municipal Money Market Fund Wells Fargo Advantage New York Municipal Money Market Fund Wells Fargo Advantage Pennsylvania Municipal Money Market Fund Wells Fargo Advantage Prime Investment Money Market Fund Wells Fargo Advantage Treasury Plus Money Market Fund Wells Fargo Advantage 100% Treasury Money Market Fund
